DETAILED ACTION
1.          Claims 2-21 have been examined and are pending.

Notice of Pre-AIA  or AIA  Status
2.          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
3.          Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.

Information Disclosure Statement
4.          The information disclosure statements (IDS) submitted on 11/13/2020, 2/23/2020, and 4/27/2020 have been found to be in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.

Specification
5.          The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Double Patenting
6.          The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
7.          Claims 2-7, 9-14, and 16-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,849,117 B2 (hereinafter “Patent”). Although the conflicting claims are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the present application (hereinafter “Application”) are transparently found in the Patent with obvious wording variations. Take an example of comparing claim 2 of the Application and claims 1 and 2 of the Patent:
Application, Claim 2:
A method of wireless communication performed by a user equipment (UE), comprising:
receiving a communication coded using polar coding, the communication comprising a payload, wherein a cyclic redundancy check (CRC) value associated with the communication is calculated using at least one non-zero value such that a size of the payload affects the CRC value, wherein the size of the payload includes any leading zeros of the payload; and
determining the payload or the size of the payload based at least in part on the CRC value.
Patent, Claim 1:
A method of wireless communication performed by a user equipment (UE), comprising: 
receiving a communication that includes downlink control information (DCI), wherein a size of the DCI affects a cyclic redundancy check (CRC) value associated with the communication, and wherein the size of the DCI is based on a payload, including any leading zeros of the payload of the DCI; and 
determining the DCI or the size of the DCI based at least in part on the CRC value.

Claim 2: 
The method of claim 1, wherein the communication is coded using polar coding.


Claims 3-7, 9-14, and 16-21 of the Application are transparently found in the Patent with obvious word variations and are also rejected. For example,
Claim 3 of the Application corresponds to Claim 1 of the Patent;
Claim 4 of the Application corresponds to Claim 3 of the Patent;
Claim 5 of the Application corresponds to Claim 4 of the Patent;
Claim 6 of the Application corresponds to Claim 5 of the Patent;
Claim 7 of the Application corresponds to Claim 6 of the Patent;
Claim 9 of the Application corresponds to Claim 9 of the Patent;
Claim 10 of the Application corresponds to Claim 9 of the Patent;
Claim 11 of the Application corresponds to Claim 11 of the Patent;
Claim 12 of the Application corresponds to Claim 12 of the Patent;
Claim 13 of the Application corresponds to Claim 13 of the Patent;
Claim 14 of the Application corresponds to Claim 14 of the Patent;
Claim 16 of the Application corresponds to Claim 17 of the Patent;
Claim 17 of the Application corresponds to Claim 17 of the Patent;
Claim 18 of the Application corresponds to Claim 19 of the Patent;
Claim 19 of the Application corresponds to Claim 20 of the Patent;
Claim 20 of the Application corresponds to Claim 21 of the Patent; and
Claim 21 of the Application corresponds to Claim 22 of the Patent.

8.          Claims 8 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 9 of Patent in view of United States Patent Application Publication 2016/0007374 A1 to Lee et al. (hereinafter “Lee”).
            Claims 8 and 15 recite wireless communication comprises a sidelink communication with another UE. The Patent does not include this feature in the claim set.
            However, Lee discloses wireless communication comprises a sidelink communication with another UE (Lee: [0111] and [0171] – embodiments may be configured for D2D communications, suggesting sidelink communications.).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the communication of Papasakellariou in view of communication format of Lee to include D2D communications for the reasons of allowing inter-UE communications, thereby reducing signaling overhead.

Claim Rejections - 35 USC § 103
9.          In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.         The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.         The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
12.         This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

13.          Claims 2, 3, 5-10, 12-17, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication 2018/0124815 A1 to Papasakellariou et al. (hereinafter “Papasakellariou”) claiming priority to provisional applications 62/415,235 filed October 31, 2016 and 62/451,889 filed January 30, 2017, in view of United States Patent Application Publication 2016/0007374 A1 to Lee et al. (hereinafter “Lee”).
            Regarding Claim 2, Papasakellariou discloses a method of wireless communication performed by a user equipment (UE), comprising:
     receiving a communication coded using polar coding (Papasakellariou: [0106] – “A gNB separately encodes, for example using a polar code or a tail-biting convolutional code (TBCC), and transmits each DCI format in a respective PDCCH.”), the communication comprising a payload (Papasakellariou: [0094-0096] – corresponds to receiving DCI with PDCCH information as a “payload”.), wherein a cyclic redundancy check (CRC) value associated with the communication is calculated using at least one non-zero value such that a size of the payload affects the CRC value (Papasakellariou: [0103] and [0105-0108] – the DCI format (necessarily including a number of bits, thus a length) may or may not include coded CRC (RNTI) which enables a UE to either validate or invalidate a DCI and included information bits. A non-zero value is suggested by the success or failure of the CRC check.); and
     determining the payload or the size of the payload based at least in part on the CRC value (Papasakellariou: [0103] and [0105-0108] – the DCI format and information bits (size/length) are determined according to the success of the CRC checksum.).
            Papasakellariou does not expressly disclose the size of the payload includes any leading zeros of the payload.
            However, Lee discloses wherein the size of the payload includes any leading zeros of the payload (Examiner interprets the size is based on a payload of a packet that the DCI is included and that the leading zeros are not required, but may be included if leading zeros are required. Lee describes the size of the DCI is based on a payload in at least [0162] and may include zero padding.).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the communication of Papasakellariou in view of communication format of Lee to include the size of the DCI for the reasons of better designating (identifying, as well) the type of communication being transmitted/received.
            Regarding Claim 3, the combination of Papasakellariou and Lee discloses the method of claim 2, wherein Papasakellariou further discloses the payload includes downlink control information (DCI) (Papasakellariou: [0094-0096] – corresponds to receiving DCI with PDCCH information as a “payload”.).
            Regarding Claim 5, the combination of Papasakellariou and Lee discloses the method of claim 2, wherein Papasakellariou further discloses the at least one non-zero value is prepended or appended to a payload of the DCI for calculation of the CRC value (Papasakellariou: [0106] – “The masked CRC bits are appended to DCI format information bits using a CRC append unit 750.”).
            Regarding Claim 6, the combination of Papasakellariou and Lee discloses the method of claim 2, wherein Papasakellariou further discloses the at least one non-zero value is based at least in part on the size of the payload (Papasakellariou: [0106] – the number of bits for DCI/RNTI/CRC is different in size from DCI/indicator/CRC.).
            Regarding Claim 7, the combination of Papasakellariou and Lee discloses the method of claim 2, wherein Papasakellariou further discloses a CRC mask for determining the CRC value is generated based at least in part on the size of the DCI (Papasakellariou: [0106] – “The masked CRC bits are appended to DCI format information bits using a CRC append unit 750.” This is based on the presence or absence of the RNTI.).
            Regarding Claim 8, the combination of Papasakellariou and Lee discloses the method of claim 2, wherein the wireless communication comprises a sidelink communication with another UE (Papasakellariou: suggested in [0039]; Lee: [0111] and [0171] – embodiments may be configured for D2D communications, suggesting sidelink communications.).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the communication of Papasakellariou in view of communication format of Lee to include D2D communications for the reasons of allowing inter-UE communications, thereby reducing signaling overhead.

            Claims 9, 10, and 12-15, directed to a device embodiment of claims 2, 3, and 5-8, recite similar features as claims 2, 3, and 5-8, respectively, and are therefore rejected upon the same grounds as claims 2, 3, and 5-8. Please see above rejections of claims 2, 3, and 5-8. Papasakellariou further discloses the UE (Figure 3 with [0019] – illustrates and describes a UE.), and one or more processors operatively coupled to the memory (Papasakellariou: Figure 3 – element 340). 
            
            Regarding Claim 16, Papasakellariou discloses a method of wireless communication performed by a base station (BS), comprising:
     determining a cyclic redundancy check (CRC) value associated with a communication coded using polar coding (Papasakellariou: [0106] – “A gNB separately encodes, for example using a polar code or a tail-biting convolutional code (TBCC), and transmits each DCI format in a respective PDCCH.” [0103] and [0105-0108] – the DCI format (necessarily including a number of bits, thus a length) may or may not include coded CRC (RNTI) which enables a UE to either validate or invalidate a DCI and included information bits. A non-zero value is suggested by the success or failure of the CRC check.), using at least one non-zero value, such that a size of a payload to be transmitted in the communication affects the CRC value (Papasakellariou: [0103] and [0105-0108] – the DCI format (necessarily including a number of bits, thus a length) may or may not include coded CRC (RNTI) which enables a UE to either validate or invalidate a DCI and included information bits. A non-zero value is suggested by the success or failure of the CRC check.); and
     transmitting the communication comprising the payload (Papasakellariou: [0106] – “A gNB separately encodes, for example using a polar code or a tail-biting convolutional code (TBCC), and transmits each DCI format in a respective PDCCH.”).
            Papasakellariou does not expressly disclose the size of the payload includes any leading zeros of the payload.
            However, Lee discloses wherein the size of the payload includes any leading zeros of the payload (Examiner interprets the size is based on a payload of a packet that the DCI is included and that the leading zeros are not required, but may be included if leading zeros are required. Lee describes the size of the DCI is based on a payload in at least [0162] and may include zero padding.).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the communication of Papasakellariou in view of communication format of Lee to include the size of the DCI for the reasons of better designating (identifying, as well) the type of communication being transmitted/received.
            Claims 17 and 19-21, dependent upon claim 16, recite similar features as claims 3 and 5-7, respectively, and are therefore rejected upon the same grounds as claims 3 and 5-7. Please see above rejections of claims 3 and 5-7.             

14.         Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Papasakellariou and Lee, and further in view of United States Patent Application Publication 2014/0092830 A1 to Chen et al. (hereinafter “Chen”).
            Regarding Claim 4, the combination of Papasakellariou and Lee discloses the method of claim 2, but does not expressly disclose wherein a register for the CRC is initialized using the at least one non-zero value.            
            However, Chen discloses a register for the CRC is initialized using at least one non-zero value (Chen: [0056] – a CRC register may or may not be initialized with non-zero values.).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination in view of Chen to include a non-zero, initialized CRC register in the similar field of DCI decoding for the reasons of better informing the UE about resource allocations or scheduling related to downlink resource assignments.
            Claims 11 and 18, dependent upon claims 9 and 16, respectively, recite similar features as claim 4 and therefore rejected upon the same grounds as claim 4. Please see above rejection of claim 4.
 
Conclusion
15.          Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.


16.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN H ELLIOTT IV whose telephone number is (571)270-7163. The examiner can normally be reached M, T, R, F 5:00 AM-5:00 PM, W 5:00 AM-3:00 PM (EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN H. ELLIOTT IV
Primary Examiner
Art Unit 2474



/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        June 2, 2022